J-S72020-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :     IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                       Appellee         :
                                        :
             v.                         :
                                        :
KISKA KRONENWETTER,                     :
                                        :
                       Appellant        :     No. 477 WDA 2014


    Appeal from the Judgment of Sentence Entered February 26, 2014,
            In the Court of Common Pleas of Jefferson County,
            Criminal Division, at No. CP-33-CR-0000521-2012.


BEFORE: BENDER, P.J.E., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                       FILED JANUARY 16, 2015

     Appellant, Kiska Kronenwetter, appeals from the judgment of sentence

of two to five years of incarceration imposed following revocation of her

probation.   Appellate counsel has filed a petition seeking to withdraw his

representation and a brief pursuant to Anders v. California, 386 U.S. 738

(1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), which

govern a withdrawal from representation on direct appeal. Upon review, we

grant counsel’s petition to withdraw and affirm Appellant’s judgment of

sentence.

     On February 4, 2013, in the Court of Common Pleas of Jefferson

County, Appellant was placed in the Accelerated Rehabilitative Disposition

(“ARD”) program for a period of one year on a charge of endangering the

____________________
*Retired Senior Judge assigned to the Superior Court.
J-S72020-14



welfare of children, a misdemeanor of the first degree.       As a result of

violating terms and conditions of the program, Appellant was terminated

from the ARD program by order entered May 3, 2013.

      After Appellant failed to appear for arraignment, the court issued a

bench warrant for her arrest. Order, 5/15/13. Appellant was arrested and

later released on bail. Order, 5/20/13. After Appellant failed to appear for a

subsequent hearing, Appellant’s bail was revoked and another bench warrant

for her arrest was issued. Order, 8/22/13. Appellant was later arrested and

on October 16, 2013, Appellant entered a guilty plea to the endangering the

welfare of children charge. Guilty Plea, 10/16/13. Appellant was sentenced

to incarceration for ninety days to one year in the Jefferson County Jail,

followed by four years of probation, in addition to payment of costs.

Sentencing Order, 10/18/13.     On December 18, 2013, Appellant’s petition

for parole was granted. Parole Order, 12/18/13.

      After her release, Appellant was found to have violated conditions of

her probation. Specifically, she failed to report to the probation department

as instructed, she moved from her approved residence without permission,

and she admitted to using marijuana. Present counsel was appointed, and

appeared for a Gagnon I hearing.1           Appellant waived the Gagnon I



1
  Due process requires a probationer be given a preliminary (Gagnon I) and
a final (Gagnon II) hearing prior to revoking probation. Commonwealth
v. Knoble, 42 A.3d 976, 978 n.1 (Pa. 2012) (citing Gagnon v. Scarpelli,

                                      -2-
J-S72020-14



hearing, admitting to the violations and proceeded to a Gagnon II hearing.

Gagnon Order, 2/27/14.       Following revocation of her probation, Appellant

was sentenced to serve twenty-four months to five years of incarceration in

a state correctional facility, with credit for time served. Id.

      On March 3, 2014, Appellant submitted a pro se letter to the trial court

in which she claimed that the sentence she received was excessive.        The

court accepted this letter as a motion for reconsideration and denied the

motion on March 4, 2014. Order, 3/4/14.

      On March 19, 2014, Appellant filed a counseled notice of appeal.

Appellant timely filed a Pa.R.A.P. 1925(b) statement and the trial court filed

a Pa.R.A.P. 1925(a) opinion.      As noted, counsel also filed a petition to

withdraw from representation.

      Before we address the question raised on appeal, we first must resolve

appellate counsel’s request to withdraw. Commonwealth v. Cartrette, 83

A.3d 1030, 1032 (Pa. Super. 2013) (en banc).         There are procedural and

briefing requirements imposed upon an attorney who seeks to withdraw on

appeal. The procedural mandates are that counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the brief to the defendant; and 3) advise the defendant that


411 U.S. 778 (1973)). The Gagnon decision has become the common
moniker for both parole and probation revocation proceedings.
Commonwealth v. Stafford, 29 A.3d 800, 801 n.1 (Pa. Super. 2011).

                                        -3-
J-S72020-14



      he or she has the right to retain private counsel or raise
      additional arguments that the defendant deems worthy of the
      court’s attention.

Id. at 1032 (citation omitted).

      In this case, counsel has satisfied those directives. Within his petition

to withdraw, counsel averred that he conducted a conscientious examination

of the record, including Appellant’s prior sentence orders, plea colloquy,

post-sentence motions and all other documents of record.          Counsel also

consulted   with   Appellant   and   considered   applicable   legal   authority.

Following that review, counsel concluded that the present appeal is wholly

frivolous. Counsel sent to Appellant a copy of the Anders brief and petition

to withdraw, as well as a letter, a copy of which is attached to the brief. In

the letter, counsel advised Appellant that she could represent herself or that

she could retain private counsel to represent her.

      We now examine whether the brief satisfies the Supreme Court’s

dictates in Santiago, which provide that:

      in the Anders brief that accompanies court-appointed counsel’s
      petition to withdraw, counsel must: (1) provide a summary of
      the procedural history and facts, with citations to the record; (2)
      refer to anything in the record that counsel believes arguably
      supports the appeal; (3) set forth counsel’s conclusion that the
      appeal is frivolous; and (4) state counsel’s reasons for
      concluding that the appeal is frivolous. Counsel should articulate
      the relevant facts of record, controlling case law, and/or statutes
      on point that have led to the conclusion that the appeal is
      frivolous.

Cartrette, 83 A.3d at 1032 (quoting Santiago, 978 A.2d at 361).


                                       -4-
J-S72020-14



      Counsel’s brief is compliant with Santiago.     It sets forth the factual

and procedural history of this case and outlines pertinent case authority.

Counsel also raises one potential issue:

      (1) Whether the trial court abused its discretion when it
      revoked Appellant’s county-level probation and re-sentenced her
      to serve a sentence of incarceration in a State Correctional
      Institution for a minimum of twenty-four (24) months to a
      maximum of five (5) years with credit for time served for
      [A]ppellant’s violation of probation.

Appellant’s Brief at 3.

      Appellant asserts that, given the fact that the violations were technical

and her first, the sentence imposed after probation revocation was

unreasonably excessive. Anders Brief at 7.      Appellant maintains that her

violations do not necessarily show that she is likely to commit new offenses

and that the court’s authority would be vindicated with considerably less

incarceration.   Id.   Furthermore, Appellant contends the court’s reasoning

does not “adequately show how the sentence is necessary to vindicate the

[c]ourt’s authority, or how the violations show [s]he is likely to commit a

new offense.” Id.

      Appellant’s claim challenges the discretionary aspects of her sentence.

An appellant wishing to appeal the discretionary aspects of a probation-

revocation sentence has no absolute right to do so but, rather, must petition

this Court for permission to do so. Commonwealth v. Kalichak, 943 A.2d

285, 289 (Pa. Super. 2008); 42 Pa.C.S. § 9781(b). Before this Court may


                                       -5-
J-S72020-14



review the merits of a challenge to the discretionary aspects of a sentence,

we must engage in a four-pronged analysis:

     [W]e conduct a four part analysis to determine: (1) whether
     appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
     and 903; (2) whether the issue was properly preserved at
     sentencing or in a motion to reconsider and modify sentence,
     see Pa.R.Crim.P. [708]; (3) whether appellant’s brief has a fatal
     defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
     question that the sentence appealed from is not appropriate
     under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citing

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006).              See

also Pa.R.Crim.P. 708, Cmt. (discussing proper preservation of issues

challenging discretionary aspect of sentence imposed following revocation

hearing).

     A determination as to whether a “substantial question” exists is made

on a case-by-case basis, and this Court will grant the appeal “only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either:   (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the

sentencing process.”     Commonwealth v. Sierra, 752 A.2d 910, 912-913

(Pa. Super. 2000).     This Court has found that a substantial question is

presented when a sentence of total confinement, in excess of the original

sentence, is imposed as a result of a technical violation of parole or

probation. Id. at 913.



                                     -6-
J-S72020-14



      We first note that Appellant has met the four-prong test required prior

to our review of the merits of a discretionary challenge to a sentence:

Appellant’s appeal was timely filed, Appellant preserved the issue in her

post-sentence   motion,   Appellant   included   a   statement      pursuant   to

Pa.R.A.P. 2119(f) in her brief, and Appellant has raised a substantial

question.   Evans, 901 A.2d at 533.     Thus, we shall address the merits of

Appellant’s claim.

      When we consider an appeal from a sentence imposed following the

revocation of probation,2 our standard of review is well settled:

      Our review is limited to determining the validity of the probation
      revocation proceedings and the authority of the sentencing court
      to consider the same sentencing alternatives that it had at the
      time of the initial sentencing. 42 Pa.C.S. § 9771(b). See also
      Commonwealth v. Gheen, 455 Pa. Super. 299, 688 A.2d
      1206, 1207 (1997) (the scope of review in an appeal following a
      sentence imposed after probation revocation is limited to the
      validity of the revocation proceedings and the legality of the
      judgment of sentence).       Also, upon sentencing following a
      revocation of probation, the trial court is limited only by the
      maximum sentence that it could have imposed originally at the
      time of the probationary sentence. Id., 688 A.2d at 1207-1208.
      Accord Commonwealth v. Ware, 737 A.2d 251, 254 (Pa.
      Super. 1999).




2
 We note that the court in the instant matter had the authority to revoke
not only Appellant’s parole, but also to revoke Appellant’s probation.
Commonwealth v. Ware, 737 A.2d 251, 254 (Pa. Super. 1999) (the trial
court had the authority to revoke appellant’s probation, and re-sentence her,
despite the fact that at the time of revocation of probation the appellant was
on parole and had not yet begun to serve the probationary portion of her
split sentence).

                                       -7-
J-S72020-14



Commonwealth v. MacGregor, 912 A.2d 315, 317 (Pa. Super. 2006)

(citing Commonwealth v. Fish, 752 A.2d 921, 923 (Pa. Super. 2000)). It

is also well settled that the revocation of a probationary sentence is a matter

committed to the sound discretion of the trial court and that court’s decision

will not be disturbed on appeal in the absence of an error of law or an abuse

of discretion.    MacGregor, 912 A.2d at 317.       “[A]n abuse of discretion is

more than a mere error of judgment; thus, a sentencing court will not have

abused its discretion unless the record discloses that the judgment exercised

was manifestly unreasonable, or the result of partiality, prejudice, bias or ill-

will.”   Commonwealth v. Walls, 926 A.2d 957, 961 (Pa. 2007) (internal

quotation marks omitted).

         It is beyond dispute that technical violations of the terms of probation

are sufficient to revoke probation. Sierra, 752 A.2d at 912. We reiterate

that upon revocation of probation, the sentencing court has all of the

alternatives available at the time of the initial sentencing. See 42 Pa.C.S. §

9771(b); Commonwealth v. Mazzetti, 44 A.3d 58, 61 (Pa. 2012).

         Furthermore, this Court has stated the following when reviewing

sentences of confinement following revocation of probation:

                The Sentencing Code reveals that the legislature has given
         particular consideration to the appropriateness of sentences of
         total confinement following revocation of probation.         See
         42 Pa.C.S.A. § 9771. On appeal from a revocation proceeding,
         we find a substantial question is presented when a sentence of
         total confinement, in excess of the original sentence, is imposed


                                         -8-
J-S72020-14



     as a result of a technical violation of parole or probation. Such a
     sentence must be examined in light of section 9771(c).

Sierra, 752 A.2d at 913. 42 Pa.C.S. § 9771(c) provides:

     (c) Limitation on sentence of total confinement.--The court
     shall not impose a sentence of total confinement upon revocation
     [of probation] unless it finds that:

           (1) the defendant has been convicted of another
           crime; or

           (2) the conduct of the defendant indicates that it is
           likely that he will commit another crime if he is not
           imprisoned; or

           (3) such a sentence is essential to vindicate the
           authority of the court.

42 Pa.C.S. § 9771(c).

     It was uncontroverted that Appellant violated conditions of her

probation by failure to report to the probation department as instructed,

moving from her approved residence without permission and failing to

refrain from the use or possession of a controlled substance. N.T. (Gagnon

hearing), 2/26/14, at 3.   Following the trial court’s finding that Appellant

violated probation, Appellant was sentenced to two to five years of

imprisonment on the original conviction, with credit for time served. Id. at

14. This sentence was within the range of potential sentencing alternatives

available to the court upon Appellant’s original conviction.    18 Pa.C.S. §

1104(1) (providing that a person may be sentenced to imprisonment for a

term which shall not exceed “[f]ive years in the case of a misdemeanor of



                                     -9-
J-S72020-14



the first degree.”).   Thus, the sentencing court did not impose an illegal

sentence following the probation revocation.

      Furthermore, we cannot agree with Appellant’s claim that the sentence

was manifestly excessive or unreasonable.         At the time of sentencing

following revocation of Appellant’s probation, the trial court provided the

following basis for the sentence it imposed:

            The Court: [Appellant], there are three reasons to revoke
      probation in the law statutorily set up. The most serious is for
      new charges, the other two involve would [sic] a person be likely
      to comply with conditions of probation and the other is are [sic]
      they at risk of re-offense and finally to vindicate the authority of
      the Court. Now, in your case, your situation [sic] these charges
      involved a situation which I of course had the children through
      Children and Youth and they’re now placed with your mother,
      and Mr. DeJohn, the father of your youngest child, is already off
      to state prison. I recall you having a warrant issued after you
      didn’t appear for arraignment bringing you in, explaining you
      your rights, releasing you on bail, bringing you in on another
      warrant placing you on ARD, you never showed up for the ARD,
      bringing you in on another warrant, paroling you and then two
      days after you were leaving the residence. It sounds like the
      facts are here so I can’t imagine a case more so than yours that
      is more clear cut that you just won’t comply with any program.

            [Appellant]:       I would love to comply with a program,
      Your Honor, one that supports me so I don’t have to move from
      place to place to place.

            The Court: Let’s go outside the criminal record just a
      minute and go to your Children and Youth situation. We had
      those kid [sic] for almost two years and you never did anything.
      As a matter of fact, you didn’t show up for 80% of the hearings
      so, I mean, there was lots of programming we tried to get you
      in. I do think you are so likely -- I would be shocked if you
      complied with anything even for a month it would be completely
      out of your character that you have had with this court for the


                                       -10-
J-S72020-14



      last three years, so I don’t think you will comply with anything
      we ask you to do. I also think each time I have been a little too
      lackadaisical to getting you to comply with the Court. We have a
      thousand people on probation all of most of which are compliant.
      I have let you go and let you go. Finally, the health of your new
      baby. I do think [the Probation Officer for the Commonwealth]
      hits on an important point even though you just found you are
      pregnant it is unlikely you won’t use drugs from your past
      history, so I’m taking all those things into account and I’m going
      to revoke your probation and sentence you to no less than 24
      months to no more than five years in [a] state correctional
      institution. You will be RRRI eligible at 18 months, that will give
      you time to have the baby and have a recommendation for
      motivational boot camp which hopefully will make you more
      receptive to complying with life on the outside. Your fines,
      costs, restitution will remain the same and you will receive credit
      for any time you are legally entitled. So what I would like you to
      do is have a healthy baby, get into boot camp and get out of
      there. That will be up to you when you get there to decide the
      appropriate programming.

N.T. (Gagnon hearing), 2/26/14, at 12-14.

      The trial court provided a thorough and thoughtful recitation of its

reasons for the imposition of a sentence of total incarceration. Based on the

above, the sentence of total confinement was appropriately imposed

because Appellant’s previous conduct indicates that it is likely she will

commit another crime if she is not imprisoned, and such a sentence is

essential to vindicate the authority of the court. 42 Pa.C.S. § 9771(c)(1-3);

Fish, 752 A.2d at 923. Moreover, Appellant has failed to establish that the

sentencing court ignored or misapplied the law, exercised its judgment for

reasons of partiality, prejudice, bias or ill will, or arrived at a manifestly

unreasonable decision. Mann, 957 A.2d at 749. Accordingly, we conclude


                                      -11-
J-S72020-14



that the sentence imposed by the trial court was not manifestly excessive or

unreasonable. As a result, Appellant’s claim lacks merit.

     We also have independently reviewed the record in order to determine

if counsel’s assessment about the frivolity of the present appeal is correct.

Anders; Santiago; Cartrette. We agree with counsel’s assessment, grant

him permission to withdraw, and affirm.

     Petition of Mark A. Wallisch, Esquire, to withdraw as counsel, is

granted. Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/16/2015




                                      -12-